Citation Nr: 1707452	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  13-21 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial, compensable rating for service-connected cellulitis.

2.  Entitlement to service connection for prostatitis, to include as due to contaminated water exposure at Camp Lejeune, North Carolina. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1976 to December 1979 and from January 1980 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As the claim of entitlement to an initial, compensable rating for service-connected cellulitis may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The issue of entitlement to service connection for prostatitis is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the service connection for prostatitis claim must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

A medical opinion is necessary to determine whether the Veteran's prostatitis is related to his active service.  Post-service treatment records confirm a diagnosis of prostatitis.  Additionally, the Veteran's April 2013 Statement in Support of Claim states that he experienced prostate issues in the military, and he attributes his prostatitis to exposure to contaminated drinking water while stationed at Camp Lejeune.  It has been established that veterans who served at U.S. Marine Corps Base Camp Lejeune were potentially exposed to contaminants present in the base water supply prior to 1987.  The chemical compounds involved have been associated by various scientific organizations with the possible development of certain chronic diseases.  In this case, VA has conceded the Veteran's exposure to contaminated water at Camp Lejeune.  

Therefore, a VA examination is required to determine the etiology of the Veteran's prostatitis.  The Veteran's updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangement to obtain the Veteran's VA treatment records, dated from January 2017 forward.

2.  Thereafter, schedule the Veteran or an appropriate VA examination to assist in determining the etiology of his prostate disorder.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any necessary diagnostic testing.

The examiner should elicit a full history from the Veteran concerning his prostate disorder, to include any symptoms and treatment during service and continuing since service.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current prostate disorder had its clinical onset during active service or is related to any incident of service, to include exposure to contaminated water at Camp Lejeune.  

The examiner must provide a complete rationale for all opinions provided.

3.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

4.  Finally, after completing any other development that may be indicated, readjudicate the claim for service connection for a prostate disorder.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






